IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS

                                        NO. PD-1561-07



                               CARLOS LANDRIAN, Appellant

                                               v.

                                    THE STATE OF TEXAS



                         ON DISCRETIONARY REVIEW OF
               CASE 01-05-00697-CR OF THE FIRST COURT OF APPEALS
                                 HARRIS COUNTY



          W OMACK, J., filed a concurring opinion, in which K ELLER, P.J., and K EASLER, J.,
joined.


          Without implying that there is anything wrong with the Court’s analysis of the

jury-unanimity issue, I should like to point out that there is no possibility of a non-

unanimous verdict for this offense as it was alleged. If half the jury believed the defen-

dant caused serious bodily injury, then they necessarily believed that a deadly weapon

was used. A deadly weapon is anything that in the manner of its use was capable of

causing serious bodily injury. See Penal Code section 1.07(a)(17)(B). It is impossible to
                                                                 Landrian (concurrence) - 2

inflict serious bodily injury without using a deadly weapon. We so held only a couple of

months ago. See Blount v. State, 257 S.W.3d 712 (Tex. Cr. App. 2008).


Filed October 8, 2008.
Publish.